NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                   2007-1492, 2008-1093

                          ANDERSEN MANUFACTURING, INC.,

                                                   Plaintiff-Appellant,

                                              v.

                            DIVERSI-TECH CORPORATION,
                           ANGELA BUDGE, and PAUL BUDGE,

                                                   Defendants-Appellees.


       Todd E. Zenger, Kirton & McConkie, of Salt Lake City, Utah, argued for plaintiff-
appellant.

       Alec J. McGinn, Kunzler & McKenzie, of Salt Lake City, Utah, argued for defendants-
appellees. With him on the brief was Alan L. Edwards.

Appealed from: United States District Court for the District of Utah

Judge Dee V. Benson
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                               2007-1492, 2008-1093

                       ANDERSEN MANUFACTURING, INC.,

                                                      Plaintiff-Appellant,

                                           v.

                          DIVERSI-TECH CORPORATION,
                        ANGELA BUDGE, and PAUL BUDGE,

                                                      Defendants-Appellees.


                                   Judgment

ON APPEAL from the        United States District Court for the District of Utah

in CASE NO(S).            2:05-CV-923 and 2:07-CV-88

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

    Per Curiam (LOURIE, Circuit Judge, CLEVENGER, Senior Circuit Judge, and
MOORE, Circuit Judge).

                          AFFIRMED. See Fed. Cir. R. 36.


                                           ENTERED BY ORDER OF THE COURT




DATED July 11, 2008                        /s/ Jan Horbaly
                                           Jan Horbaly, Clerk